955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard G. BROGDEN, Petitioner-Appellant,v.Jesse ODON, Police Officer, South Western District,Respondent-Appellee.
No. 91-7745.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert F. Murray, Senior District Judge.  (CA-91-2982-HM)
Bernard G. Brogden, appellant pro se.
D.Md.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Bernard G. Brogden seeks to appeal from the district court's order denying habeas corpus relief.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.   Brogden v. Odon, No. CA-91-2982-HM (D.Md. Oct. 30, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Although Brogden filed this action under 42 U.S.C. § 1983 (1988), the district judge properly treated the claims as sounding in habeas because Brogden challenged the fact of his confinement.   Preiser v. Rodriquez, 411 U.S. 473 (1973)